                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

     Plaintiff,                                Case No. 19-20719

v.                                             Hon. George Caram Steeh

JAMES MEREDITH BONNER,

     Defendant.
____________________________/

                OPINION AND ORDER DENYING
         DEFENDANT’S MOTION TO SUPPRESS (ECF No. 21)

     Defendant James Meredith Bonner seeks to suppress evidence

obtained after a search of his vehicle. The court held an evidentiary

hearing on January 23, 2020, and took the matter under advisement. The

parties submitted supplemental briefs. For the reasons explained below,

Defendant’s motion is denied.

                          BACKGROUND FACTS

     Bonner has been charged with being a felon in possession of a

firearm. On July 18, 2019, at 7:59 a.m., a woman called 911 to report that

she heard a gunshot in her neighborhood. See Govt. Ex. 2; ECF No. 31

(TR) at 60. She reported that a tall black man in a white pickup truck shot

his gun in a park at Mount Elliot and Zender in Detroit. The shooting

                                     -1-
occurred at about 7:40 a.m. She said that the sound woke her up. The

man left, but he had returned and was just sitting in his truck. The caller

did not provide her name, but did give her phone number to the dispatcher.

TR at 65-68.

      The 911 call ended at about 8:02 a.m. and a marked police car was

dispatched at about 8:04 a.m. According to the police notes: “FEM CLR

MALE IN WHI TRK WAS SHOOTING A GUN AROUND 7:40 A M … THE

PRSN LEFT AND NOW IS BACK AT THE LOC SITTING IN HIS TRK IN

THE PARK … PERP IS A TALL BM.” ECF No. 24-3 at PageID 75.

Officers Lee Dyer and Angela Rice arrived in the area approximately ten

minutes after being dispatched. TR at 13-14.

      Near the intersection of Mack Avenue and Mount Elliott, about one-

half block from the park, the officers observed a tall, black male driving a

white pickup truck traveling in the opposite direction. Id. at 14, 36. Officer

Dyer turned the police car around and followed the white pickup. Id. at 14.

He activated his lights and the driver of the pickup truck pulled over in a

nearby parking lot. Dyer testified that he conducted the traffic stop

because “the vehicle in question matched the description of the, of the

subject that was firing off gunshots in the park.” Id. at 15.




                                      -2-
      The driver of the white pickup truck was Bonner, an African-American

male. As Bonner got out of the truck, Dyer observed him to be “very tall.”

TR at 15. Dyer testified that Bonner got out of the car “in an aggressive

manner” and did not comply with orders to return to his vehicle, so Dyer

cuffed him and detained him in the back seat of the police cruiser. Id. at

15-16, 25-26. Dyer’s testimony regarding Bonner’s behavior is inconsistent

with that of Officer Rice. Rice testified that Bonner exited his truck and

when the officers told him to get back in with his hands up, he complied.

Id. at 49. The court credits Rice’s testimony, which is consistent with the

video recorded on her bodycam. Govt. Ex. 3.

      After cuffing Bonner, Officer Dyer patted him down and did not find a

gun or other contraband. Id. at 27-28. Officer Rice asked if Bonner had a

gun; he responded that he did not. Id. at 28. Officer Rice then searched

the passenger compartment of Bonner’s truck and found a handgun inside

the center console. TR at 39. Rice asked Bonner whether he had a

concealed pistol license; he replied that he did not. Id. at 39. Bonner was

placed under arrest and later charged with being a felon in possession of a

firearm.




                                      -3-
                             LAW AND ANALYSIS

   I.     Standard of Review

        Bonner seeks to suppress the gun and any other evidence obtained

from the traffic stop, arguing that the police did not have reasonable

suspicion to stop him or probable cause to search his truck.

        Fourth Amendment protections against unreasonable searches and

seizures extend to brief investigatory stops, such as traffic stops. United

States v. Lyons, 687 F.3d 754, 762 (6th Cir. 2012). “In order to effect a

traffic stop, an officer must posses either probable cause of a civil infraction

or reasonable suspicion of criminal activity.” Id. at 763. In this case, the

officers do not claim to have probable cause that Bonner committed a civil

infraction. Accordingly, the reasonableness of the traffic stop is measured

by the same standards for investigatory stops set forth in Terry v. Ohio, 392

U.S. 1 (1968). Reasonable suspicion requires

          more than a mere hunch, but is satisfied by a likelihood of
          criminal activity less than probable cause, and falls
          considerably short of satisfying a preponderance of the
          evidence standard. If an officer possesses a particularized
          and objective basis for suspecting the particular person of
          criminal activity based on specific and articulable facts, he
          may conduct a Terry stop.




                                       -4-
Lyons, 687 F.3d at 763 (citation omitted). The court reviews “the totality of

the circumstances, considering ‘all of the information available to law

enforcement officials at the time.’” Id. (citation omitted).

      When an investigatory stop is based upon an informant tip, “the tip

must exhibit ‘sufficient indicia of reliability to provide reasonable suspicion

to make the investigatory stop.’” Robinson v. Howes, 663 F.3d 819, 828

(6th Cir. 2011) (quoting Florida v. J.L., 529 U.S. 266, 270 (2000)).

      During the course of a proper Terry stop, an officer may frisk a

suspect for weapons as a protective measure. “To justify a patdown of the

driver or a passenger during a traffic stop, however, just as in the case of a

pedestrian reasonably suspected of criminal activity, the police must harbor

reasonable suspicion that the person subjected to the frisk is armed and

dangerous.” Arizona v. Johnson, 555 U.S. 323, 327 (2009). For their

safety, the police may also search the passenger compartment of a

detained suspect’s vehicle, “as long as they possess an articulable and

objectively reasonable belief that the suspect is potentially dangerous.”

Michigan v. Long, 463 U.S. 1032, 1051 (1983).




                                       -5-
    II.     Analysis

          Bonner argues that the 911 call did not provide reasonable suspicion

to stop his vehicle or search it.1 He relies upon cases in which courts are

wary of finding that anonymous tips, in themselves, provide reasonable

suspicion for investigatory stops. See J.L., 529 U.S. at 270. In J.L., an

anonymous caller reported to police that a young black male standing at a

particular bus stop and wearing a plaid shirt was carrying a gun. Officers

arrived at the bus stop and saw three black males, one of whom was

wearing a plaid shirt. Apart from the tip, officers had no reason to suspect

them of illegal conduct. An officer approached the male wearing the plaid

shirt and frisked him, finding a gun. The Florida Supreme court determined

that the tip was insufficient to provide reasonable suspicion justifying a

Terry stop and frisk. The U.S. Supreme Court agreed, noting that although

the tipster accurately described a person at a particular location, the tip did

not “show that the tipster has knowledge of concealed criminal activity.”

J.L., 529 U.S. at 271-72. “The reasonable suspicion here at issue requires




1
  Bonner argues that officers needed probable cause to search his truck. However,
officers needed only reasonable suspicion that Bonner was armed and dangerous to
initiate a Terry stop and frisk, which includes a protective sweep of the passenger
compartment of his vehicle. See Long, 463 U.S. at 1051.
                                         -6-
that a tip be reliable in its assertion of illegality, not just in its tendency to

identify a determinate person.” Id.

      In contrast to J.L., the Supreme Court found a tip to be sufficiently

reliable to create reasonable suspicion in Navarette v. California, 572 U.S.

393 (2014). In Navarette, a 911 caller reported that a silver Ford 150

pickup, with plate number 8D94925, ran her off the road on southbound

Highway 1 at mile marker 88. About fifteen minutes later, an officer

heading northbound on Highway 1 passed the pickup near mile marker 69.

The officer made a U-turn and pulled the truck over. The Supreme Court

concluded that the traffic stop was supported by reasonable suspicion,

because the “call bore adequate indicia of reliability for the officer to credit

the caller’s account” that she had been run off the road. Id. at 398.

      The Court noted several indicia of reliability. First, the caller claimed

“eyewitness knowledge of the alleged dangerous driving,” which “lends

significant support to the tip’s reliability.” Id. at 399. Second, the report

was made contemporaneously, soon after perceiving a startling event.

Such contemporaneous reports – similar to an excited utterance – have

“long been treated as especially reliable.” Id. Third, the caller’s use of the

911 system enhanced the reliability of the tip, because such systems have

“some features that allow for identifying and tracing callers, and thus

                                         -7-
provide some safeguards against making false reports with immunity.” Id.

at 400.

      The 911 call here bears similar indicia of reliability. The caller

claimed to have heard a gunshot and to have observed the perpetrator, a

tall black man in a white pickup truck. The call was made relatively

contemporaneously – the caller stated that the man had left but had

returned and was sitting in his truck at the time of the call. The emergency

nature of the call also adds to a finding of reasonable suspicion, as the

caller reported a shooting rather than mere gun possession. See, e.g.,

Robinson, 663 F.3d at 830; United States v. Simmons, 560 F.3d 98, 105

(2d Cir. 2009) (“The higher degree of reliability is rooted in the special

reliability inherent in reports of ongoing emergencies.”). Although the caller

did not provide her name, she gave her phone number to the dispatcher

and used the 911 system, and thus was “not completely anonymous.” See

Robinson, 663 F.3d at 827-30; Navarette, 572 U.S. at 400. Shortly after

the call, officers observed a white pickup truck driven by a black male

within one-half block of the park where the alleged shooter had been seen.

See Navarette, 572 U.S. at 399-400 (police confirmed truck’s location and

direction soon after caller’s report). The truck was traveling away from the

park. At the time of the stop, police also confirmed that the driver was “very

                                      -8-
tall” (Bonner is 6’ 5”), adding to the reasonable suspicion that Bonner was

the person described by the 911 caller.2

       In Robinson, which was decided prior to Navarette, the court found a

911 call regarding shots fired into a specific address by a black man in a

yellow car, coupled with the suspect’s evasive behavior, created

reasonable suspicion supporting a Terry stop. Robinson, 663 F.3d at 830-

31. In this case, there is no evidence that Bonner acted suspiciously;

however, the police in Navarette also did not observe suspicious behavior

on the part of the driver. Although the Navarette court found it to be a

“close case,” it determined that the 911 call provided sufficient reasonable

suspicion of a drunk driving offense, without the need for additional

suspicious conduct.3 Navarette, 572 U.S. at 404. Cf. United States v.

Brown, 925 F.3d 1150 (9th Cir. 2019) (911 call did not provide reasonable

suspicion for stop, when caller only alleged gun possession, which is not a

crime in Washington state).


2
  Although this confirmation occurred after the stop was initiated, it added to the officers’
reasonable suspicion that Bonner was the subject of the 911 call, and thus armed and
dangerous, supporting the need for a Terry frisk. See also TR at 36 (prior to stop, driver
appeared to be a “tall, black male”).
3
  The Sixth Circuit in United States v. Caruthers, 458 F.3d 459, 465 (6th Cir. 2006)
suggested in dicta that a Terry stop would not have been justified solely by an
anonymous emergency call regarding a black man wearing a red shirt and shorts who
fired a gun in the air. Caruthers was decided before Navarette, however, and did not
consider whether a contemporaneous 911 call by an eyewitness added to the call’s
reliability.
                                            -9-
      Navarette supports a finding of reasonable suspicion here. In light of

the totality of the circumstances, including that officers spotted the white

pickup in close proximity to the park soon after being dispatched, the court

finds that the 911 call was sufficiently reliable to provide officers with

reasonable suspicion to stop Bonner’s truck. Given the caller’s report that

the driver had shot his gun at a city park, the officers also reasonably

suspected that Bonner was armed and dangerous, thus justifying a Terry

frisk and protective sweep of the vehicle in order to protect officer safety.

See Long, 463 U.S. at 1051-52. Even when a suspect is detained by

officers during a stop, such protective sweeps are justified because of the

possibility that the suspect may break away or, if he is not arrested, “he will

be permitted to reenter his automobile, and he will then have access to any

weapons inside,” thus putting officer and public safety at risk. Id. at 1052.

                                    ORDER

      Accordingly, because the investigatory stop, frisk, and protective

sweep were supported by reasonable suspicion, IT IS HEREBY ORDERED

that Bonner’s motion to suppress (ECF No. 21) is DENIED.

Dated: February 20, 2020
                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE


                                      -10-
